Gileillan, C. J.,
dissenting. I dissent. In Fryberger v. Carney, 26 Minn. 84, it was said that a verdict which, for the amount, referred to' the amount claimed in the complaint, (as the amount so referred to is on record as the subject of controversy,) might, perhaps, have sufficient elements of certainty, but that it would be dangerous to go further. Here the verdict does not express the amount, nor *372refer to anything to show what was intended. I think it a dangerous rule that the court will hunt through the record, the pleadings, and the statement of the case, for the purpose of founding an inference that, because the amount claimed in the complaint does not appear to have been controverted in the pleadings or on trial, the jury must have intended that amount.